
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 290
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2012
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 36, United States Code, to
		  ensure that memorials commemorating the service of the United States Armed
		  Forces may contain religious symbols, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Memorial Protection
			 Act.
		2.Inclusion of
			 religious symbols as part of military memorials
			(a)AuthorityChapter 21 of title 36,
			 United States Code, is amended by adding at the end the following:
				
					2115.Inclusion of
				religious symbols as part of military memorials
						(a)Inclusion of
				religious symbols authorizedTo recognize the religious
				background of members of the United States Armed Forces, religious symbols may
				be included as part of—
							(1)a military
				memorial that is established or acquired by the United States Government;
				or
							(2)a military
				memorial that is not established by the United States Government, but for which
				the American Battle Monuments Commission cooperated in the establishment of the
				memorial.
							(b)Military
				memorial definedIn this
				section, the term military memorial means a memorial or monument
				commemorating the service of the United States Armed Forces. The term includes
				works of architecture and art described in section 2105(b) of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
				
					
						2115. Inclusion of religious symbols as
				part of military
				memorials.
					
					.
			
	
		
			Passed the House of
			 Representatives January 24, 2012.
			Karen L. Haas,
			Clerk.
		
	
